DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed June 21, 2022.  Claims 1-19 are pending, in which claims 8-19 are non-elected, without traverse. 
 
Election/Restrictions
 Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-7 in Paper dated June 21, 2022.


Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 6:  Scope of the relative terms “high dielectric constant material” as recited in claim 6 is indefinite and unclear, since which materials are intended to define as “high dielectric constant”.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3,5-7 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Anderson (2018/0090388). 
Re-claim 1, Anderson teaches (at Figs 2A,4N,4A-4N; paragraphs 75-110) a semiconductor structure, comprising: a substrate, including a first region (Fig 2A for pFET region; para 82,75-83; Figs 4N,4A-4N; para 96-110), a second region (Fig 2A for nFET region; para 82,75-83; Figs 4N,4A-4N; para 96-110), and a third region (Figs 2A,4N, third region at between the nFET and pFET, at the middle isolation region) between the first region and the second region; a first channel pillar (201b in Fig 2A,4N, para 77; 401b in Fig 4N, para 96-109) on the first region and a second channel pillar (201a in Fig 2A,4N, para 77; 401a in Fig 4N, para 96-109) on the second region; a first work function layer (202b in Fig 2A, para 77; 402b in Fig 4N, para 96-101) on the first region of the substrate and on a sidewall surface of the first channel pillar; and a second work function layer (202a in Fig 2A, para 77; 402a in Fig 4N, para 96-101) on the second region of the substrate and on a sidewall surface of the second channel pillar.  Re-claim 2, further including: a first gate dielectric layer (207 in Fig 2A, para 80; 407 in Fig 4N, para 96-101) between the sidewall surface of the first channel pillar and the first work function layer, a second gate dielectric layer (207 in Fig 2A, para 80; 407 in Fig 4N, para 96-101) between the sidewall surface of the second channel pillar and the second work function layer, and a gate electrode layer (204 in Fig 2A, para 82 for common gate; 411 in Fig 4N, para 106-109) on the first work function layer, the second work function layer, and the third region of the substrate. Re-claim 3, wherein: the substrate includes a first opening (as shown in Figs 2A and 4N, where the first opening filled with a first dielectric layer to form isolation regions) at the third region and exposed by a surface of the substrate; and a first dielectric layer (as shown in Fig 2A for STI isolation regions at middle; and in Fig 4N) is formed in the first opening and on the surface of the substrate.  Re-claim 5, wherein: the second work function layer (202a,20b in Fig 2A, para 77; 402a in Fig 4N, para 96-101) is made of a material (para 79 for TiN, TaN; para 43 for TiN) including titanium nitride and tantalum nitride.  Re-claim 6, wherein: a material of the first gate dielectric layer (207 in Fig 2A, para 80; 407 in Fig 4N, para 96-101) includes a combination of silicon oxide (para 91 for growing an oxide layer (e.g. SiO2) and forming a high-k dielectric layer (e.g. HfO2) for both nFET and pFET) and a high dielectric constant material (para 91 for high-k dielectric layer (e.g. HfO2)); and a material of the second gate dielectric layer (207 in Fig 2A, para 80; 407 in Fig 4N, para 96-101) includes a combination of silicon oxide (para 91 for growing an oxide layer (e.g. SiO2) and forming a high-k dielectric layer (e.g. HfO2) for both nFET and pFET) and a high dielectric constant material (para 91 for high-k dielectric layer (e.g. HfO2)).  Re-claim 7, wherein: the substrate includes a first source/drain doped layer containing first ions (Figs 2A,4N for nFET with S/D doped layer; para 127,134,75-134); and a second source/drain doped layer containing second ions (Figs 2A,4N for pFET with S/D doped layer; para 127,134,75-134) ; and conductivity types of the first ions and the second ions are different (different ions in order to form S/D doped layer of nFET and S/D of pFET).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2018/0090388) taken with Lee (10,818,753).
  Anderson teaches (at Figs 2A,4N,4A-4N; paragraphs 75-110) the semiconductor structure, as applied to claims 1-3,5-7 above and fully repeated herein; Re-claim 4, Anderson teaches (at para 79) wherein the first work function layer 202a of nFET is made of a material including titanium aluminum.
Re-claim 4: As described above, Anderson already teaches the first work function layer including titanium nitride, titanium aluminum, but lacks using the first work function layer of titanium aluminide.
However, Lee teaches (at col 11, lines 30-16; col 10, lines 45-67) the first work function layer including titanium nitride, tantalum nitride, titanium aluminum nitride (i.e. titanium aluminide), etc.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first work function layer of the semiconductor structure of Anderson by employing titanium aluminide for the first work function layer, as taught by Lee, because these materials are alternative and art recognized equivalent to form the work function for the semiconductor structure in order to provide the semiconductor structure having a designed threshold voltage.

** Re-claim 6, Anderson teaches (at Figs 2A,4N,4A-4N; paragraphs 75-110) the semiconductor structure, as applied to claims 1-3,5-7 above and fully repeated herein; Re-claim 6, Anderson also disclosed wherein a material of the first gate dielectric layer (207 in Fig 2A, para 80; 407 in Fig 4N, para 96-101) includes a combination of silicon oxide (para 91 for growing an oxide layer (e.g. SiO2) and forming a high-k dielectric layer (e.g. HfO2) for both nFET and pFET) and a high dielectric constant material (para 91 for high-k dielectric layer (e.g. HfO2)); and a material of the second gate dielectric layer (207 in Fig 2A, para 80; 407 in Fig 4N, para 96-101) includes a combination of silicon oxide (para 91 for growing an oxide layer (e.g. SiO2) and forming a high-k dielectric layer (e.g. HfO2) for both nFET and pFET) and a high dielectric constant material (para 91 for high-k dielectric layer (e.g. HfO2)).
However, Lee explicitly teaches (at col 10, lines 39-45,15-38) forming the gate dielectric layers by providing an interfacial dielectric layer of silicon oxide prior to forming the high-k gate dielectric material. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first and second gate dielectric layers of Anderson by providing the interfacial layer of silicon oxide prior to forming the high-k dielectric material for a combination of gate dielectric layers.  This is because of the desirability to improve the reliability of forming the high-k dielectric material on the channel pillars by using the interfacial layer of silicon oxide.

 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822